Defendant failed to establish prima facie that it properly maintained the water heating system in its building and that it had no actual or constructive notice of the alleged hazardous condition, that plaintiff was the sole proximate cause of her injury, or that the injury resulted from a normal fluctuation in the water temperature in the bathtub (see Boderick v R.Y. Mgt. Co., Inc., 71 AD3d 144, 147 [2009]). Defendant submitted no evidence to support its contention that plaintiff was injured as a result of a normal fluctuation in the water temperature. Its superintendent testified that plaintiffs mother had complained to him about the unregulated water temperature in the bathroom and that before the date of plaintiffs injury he had repaired the hot water seals in the shower and the seals and gaskets in the bathtub faucet. Concur — Gonzalez, EJ., Tom, Sweeny, Renwick and Román, JJ.